Motion by the respondent to unseal note number 24 from the trial jury. By decision and order of this Court dated August 28, 1992, the motion was held in abeyance and referred to the Justices hearing and determining the appeal.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is,
Ordered that the motion is denied as academic in light of the determination of the appeal. Lawrence, J. P., O’Brien, Copertino and Santucci, JJ., concur.